DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging device” in claims 46-70 as defined as a CCD in Page 1 Line 26 of the instant specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 47, 53, and 57 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 47 recites the limitation "the light interface" in Lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 53 recites the limitation "the optical coupler" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 57 recites the limitation "the base unit" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be 

Claims 46, 47, 49, 51-57, 59, 60, 62, 63, and 66-70 are rejected under 35 U.S.C. 103(a) as being unpatentable over Green (U.S. Patent 5,928,137, hereinafter “Green”).
As to Claim 46, Green discloses a small diameter endoscope “surgery system” shown in Figs. 8-16 for viewing within a mammalian body comprising:
an endoscope “video endoscope” in Col. 6 Line 29 and Fig. 1 having a handle (275) in Col. 9 Line 31 connected to tubular probe the distal portion thereof as shown in Fig. 1 for insertion through the skin of a patient, the tubular probe having a diameter of less than 2 mm “as small as practical” and “10mm or less” and “no more than 3mm” in Col. 9 Lines 36-49 in wherein the endoscope includes an imaging device (300) in Col. 9 Lines 61-62, a processor (35, 40) in Col. 6 Lines 15-17 and Col. 7 Line 37 and an LED light source (Col. 17 Line 46); and
a lens (70) in Col. 6 Lines 22-24 as shown in Fig. 2 at the distal end of the tubular probe that couples an image to the imaging device; a fluid delivery port (Col. 17 Line 47) for fluid evacuation; and
a fluid delivery port distal opening of (250) in Col. 9 Line 23 and Fig. 3 capable of delivering fluid in an analogous embodiment of Green, with overlapping structures relevant to Fig. 1 wherein it would be obvious to one of ordinary skill in the art at the time of invention to provide multiple lumens for additional instruments as noted in Col. 17 Lines 41-53; and
a cannula as described in Col. 9 Line 42 and shown in Figs. 5, 9, 27-30 and 35 wherein the tubular probe is inserted through the cannula.
As to Claim 47, Green discloses the endoscope of claim 46 further comprising a disposable sheath (10) in Col. 6 Line 6 and Fig. 1 and (190) in Col. 9 Line 22 that encloses a fiber optic imaging tube when the sheath is detachably connected to the handle with a connector, the disposable sheath further including a sheath base (20, 25) in Col. 6 Line 8 and Fig. 1 and an annular illumination channel having a plurality of optical fibers (75) in Col. 6 Line 24 as shown in Fig. 2 that are optically coupled with a fiber optic bundle in the sheath base to the light interface (55) in Col. 6 Line 19 and Fig. 2
As to Claim 49, Green discloses the probe of claim 46 further comprising laser light source, wherein the laser comprises a gallium nitride diode laser as described in Col. 17 Line 46.
As to Claim 51, Green discloses the probe of claim 46 further comprising of power regulation circuit “power inverter” in Col. 7 Line 35 connected to a battery “power supply” in Col. 7 Line 35, the LED light source, the processor and the imaging device.
As to Claim 52, Green discloses the probe of claim 46 further comprising a disposable sheath (10) in Col. 6 Line 6 and Fig. 1 and (190) in Col. 9 Line 22 having a concentric optical fiber array that fills a cavity between an inner tube and an outer tube having a diameter less than 2 mm as shown in Fig. 2.
As to Claim 53, Green discloses the probe of claim 46 wherein the probe comprises an imaging fiber bundle portion contained in (55) that is rigidly connected to the handle at (55) in Col. 6 Line 19 as shown in Fig. 2, a proximal end of the imaging fiber bundle being optically coupled to the optical coupler.
As to Claim 54, Green discloses the probe of claim 46 wherein the probe comprises imaging tube is detachable from the handle as described in Col. 7 Lines 7-10 and Col. 9 Lines 18-21 and Fig. 8.
As to Claim 55, Green discloses the probe of claim 46 wherein the endoscope is insertable into an orthopedic joint in a body for imaging of the joint without a distending fluid being appropriately sized as described in Col. 9 Lines 45-49.
As to Claim 56, Green discloses the probe of claim 46 further comprising a second lens (310) in Col. 9 Line 62 and (320) in Col. 10 Line 5 as shown Fig. 14 that optically couples images to the imaging device.
As to Claim 57, Green discloses the probe of claim 46 wherein the handle is electrically connected to the base unit (the handle and base unit having electronic components contained in each).
As to Claim 59, Green discloses the probe of claim 46 further comprising a cable as shown in Fig. 1 connecting the handle to a computer (35) in Col. 6 Line 15
As to Claim 60, Green discloses the probe of claim 59 wherein the computer controls operation of the handle (the handle being operated for image acquisition and having optical and electrical elements associated with the computer).
As to Claim 62, Green discloses the probe of claim 46 wherein the imaging device comprises a CMOS imaging device “charge coupled device” in Col. 6 Line 43.
As to Claim 63, Green discloses the probe of claim 46 wherein the imaging device detects light in a range of 300nm to 1900nm (visible light spectrum).
As to Claim 66, Green discloses the probe of claim 46 further comprising a cutting element “cutting instruments” in Col. 17 Line 42 to collect tissue samples.
As to Claim 67, Green discloses the probe of claim 46 wherein the endoscope includes a lens, a mirror or a prism (310) in Col. 9 Line 62 and (320) in Col. 10 Line 5 as shown Fig. 14 at a distal end for side viewing (endoscopes capable of bending and side viewing as described in Col. 17 Lines 23-34).
As to Claim 68, Green discloses the probe of claim 46 wherein the endoscope is between 50mm and 2500mm in length as described in Col. 9 Lines 50-52.
As to Claim 69, Green discloses the probe of claim 46 further comprising a fluid delivery channel (250) in Col. 9 Line 23 and Fig. 3 capable of delivering fluid for delivering medication or imaging dye to a region of interest in a body lumen or cavity.
As to Claim 70, Green discloses the probe of claim 46 further comprising a control panel (30) in Col. 6 Line 13 on the handle as shown in Fig. 1.

Claims 48, 50, 58, and 61 are rejected under 35 U.S.C. 103(a) as being unpatentable over Green and in further view of Glukhovsky (U.S. Publication 2003/0028078).
As to Claims 48, 50, 58, and 61, Green discloses the probe of claims 46, 57, and 60 respectively, however does not specifically describe further limitations below. Glukhovsky is applied as a secondary teaching in the analogous art of endoscopes to evidence the level of ordinary skill in the art.
As to Claim 48 in particular, Green discloses the probe of claim 46. Glukhovsky teaches that the light source can comprise red, green and blue light emitting diodes in [0045] wherein narrowband illumination is capable of inducing fluorescence.
As to Claims 50, 58, and 61 in particular, Green discloses the probe of claim 46, 57, and 60 respecitvely further comprising a battery “power supply” in Col. 7 Line 35 and a display (30) in Col. 6 Line 13 as shown in Fig. 1 and a control unit (35) in Col. 6 Line 45, however does not specifically disclose wireless means or a laptop computer. Glukhovsky teaches that an endoscope can communicated wired or wirelessly in [0006] and [0032] with a computer or workstation in [0038] and [0096]-[0098] for image display and analysis in [0007] via a wireless transmitter and receiver.
It would have been obvious to one of ordinary skill in the art to have provided the probe of Green with the light source and transmission means as taught by Glukhovsky in order to fulfill the same function with predictable results of image acquisition with different light spectra and data transmission between the imaging device and processor for image processing and analysis.

Claims 64 and 65 are rejected under 35 U.S.C. 103(a) as being unpatentable over Green and in further view of Dowling et al. (U.S. Publication 2005/0099824, hereinafter “Dowling”).
As to Claims 64 and 65, Green discloses the probe of claim 46 however does not specifically describe identification means. Dowling is applied as a secondary teaching in the analogous art of endoscopes to evidence the level of ordinary skill in the art.
In particular, Dowling teaches that serial numbers, radio frequency identifiers, and barcodes provide utility for lighting units in Pars. [0147], [0195] and [0213] for identification purposes. In view of the teachings of Green and Dowling, as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention was made to provide the probe of Green with the identification means of Dowling in order to advantageously facilitate user-selectable settings and provide tracking purposes (Dowling, Pars. [0147], [0195] and [0213]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795